Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 11/01/2021. Claims 1-12 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goossens (US 2020/0331306 A1) in view of Hoshiba (US 2019/0202247 A1).
Regarding claim 1, Goossens teaches a tire noise reduction device (Fig. 1, Ref. Num. 40) being applicable for a tire (Fig. 1, Ref. Num. 10) and the tire including a tread (Fig. 1) formed on an outer wall 
In an analogous art, Hoshiba teaches a tire (Fig. 2) with sound absorbing material (Fig. 1, Ref. Num. 6) attached to the inner surface of the tire that occupies 10% to 40% of the volume of the tire cavity (Para. [0042]).

Regarding claim 2, Goossens teaches the tire noise reduction device comprising multiple sound absorbing materials (Fig. 5, Ref. Num. 40, 41, 42, 43) respectively and separately adhered on the portion of the inner surface corresponding to the tread (Fig. 1, Ref. Num. 11).	
Regarding claim 3, Goossens that there are four noise reduction devices attached to the inner surface of the tire that are equally spaced out (Fig. 5, Ref. Num. 40, 41, 42, 43) and each extend along 10% to 25% of the inner circumference of the tire (Para. [0041]). When those noise reduction devices are 10% of the circumference of the tire, the spaces between them occupy 60% or 216° of the tire which makes each spaced angle between adjacent sound absorbing materials 54°. When those noise reduction devises are 25% of the circumference of the tire, the spaces between them occupy 0% or 0° of the tire which makes each spaced angle between adjacent sound absorbing materials 0°. Goossens does not expressly disclose a value of 10° to 30°; however, it would have been obvious to a person of ordinary skill in the art to configure the spaced angle between any two adjacent sound absorbing materials within the claimed range since Goossens discloses the spaced angle between any two adjacent sound absorbing materials as between 0° and 54° (Para. [0041]), said range overlapping the claimed range.

In an analogous art, Hoshiba teaches that the thickness of the sound absorbing material (Fig. 1, Ref. Num. 6) is between 5 mm and 50 mm (Para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goossens with Hoshiba in order to have the sound absorbing material have a thickness of between 5 mm and 50 mm. This modification will allow the sound absorbing member to deform with the tire deformation and enhance the adhesiveness between the sound-absorbing member and the inner surface of the tire (Hoshiba; Para. [0042]). 
Hoshiba also teaches that the width of the sound absorbing material is between 30% and 90% of the width of the tread (Para. [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goossens with Hoshiba in order to have the width of the sound absorbing material be between 30% and 90% of the tread width. This modification will allow the sound absorbing effect to be obtained without plateauing due to cavity resonance (Hoshiba; Para. [0042]).
Regarding claim 5, Goossens teaches that the air chamber (Fig. 1, Ref. Num. 50) is configured to hold an elastomer and/or metal (Para. [0036]) which are solid materials.
Regarding claim 6, Goossens teaches that the air chamber (Fig. 1, Ref. Num. 50) is configured to hold air used to inflate the tire (Para. [0035]). Although, Goossens does not teach that the air chamber is configured to accommodate inert gas, since the structure taught by Goossens is substantially similar to the instant claim and since Goossens can hold air, it would have been obvious to one of ordinary skill in the art that the air chamber in Goossens would be fully capable of accommodating inert gas.

Regarding claim 8, Goossens does not teach that the contacting face is attached to the inner surface of the tire with adhesive material or double-sided tape.
In an analogous art, Hoshiba teaches that the contacting face is adhered on the inner surface of the tread using double-sided tape (Para. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Goossens with Hoshiba in order to attach the tire noise reduction device using double-sided tape. This modification will allow the noise reduction device to be treated as an integral member which will simplify the work of attaching the noise reduction device to the inner surface of the tire (Hoshiba; Para. [0044]).
Regarding claim 9, Goossens teaches the width of the tire noise reduction device is between 10 mm and 160 mm (Para. [0031]) and that the channel width is between 0.5 mm and 20 mm (Para. [0038]). Based on these two widths, there is overlap where Goossens teaches that the channel width is within 5% to 10% of a width of the tire noise reduction device. Goossens does not expressly disclose a value of within 5% to 10%; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the channel as a percentage of the width of the noise reduction device within the claimed range since Goossens discloses the width of the channel as 0.5 mm to 20 mm (Para. [0038]) .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goossens (US 2020/0331306 A1) in view of Cristiano (WO 2017001997 A1).
Regarding claim 10, Goossens teaches a tire noise reduction device (Fig. 1, Ref. Num. 40) being applicable for a tire (Fig. 1, Ref. Num. 10) and the tire including a tread (Fig. 1) formed on an outer wall of the tire, an inner surface (Fig. 1, Ref. Num. 11) formed on an internal wall of the tire, and a tire cavity (Fig. 1, Ref. Num. 30) defined inside the inner surface and configured to accommodate a noise reduction structure (Fig. 1, Ref. Num. 40). Goossens also teaches the noise reduction structure comprises at least one sound absorbing material (Fig. 1, Ref. Num. 40) having a first thickness, each of the at least one sound absorbing material includes an air chamber (Fig. 1, Ref. Num. 50) having a second thickness, a contacting face (Fig. 1, face contacting the inner surface of the tire) having a third thickness, and an extending face (Fig. 1, Ref. Num. 80) having a fourth thickness, wherein the contacting face is adhered on a portion of the inner surface corresponding to the tread (Fig. 1, Ref. Num. 11), and the sum of the second thickness, the third thickness, and the fourth thickness equals the first thickness. Cristiano also teaches that ratio of r/t is between 0.2 and 0.8 (Page 17, Lines 32-33) and when the ratio of r/t is 0.5 or less, the fourth thickness will be at least as thick as the second thickness. Goossens also teaches that the extending face contains multiple orifices (Fig. 1, Ref. Num. 90) passing through the extending face (Fig. 1, Ref. Num. 80) and communicating with the air chamber (Fig. 1, Ref. Num. 50). However, Goossens does not teach that the fourth thickness is at least as thick as the second thickness.
In an analogous art, Cristiano teaches a tire (Fig. 1, Ref. Num. 100) with a noise reduction device (Fig. 1, Ref. Num. 301) that contains an air chamber (Fig. 1, Ref. Num. 309) with a second thickness (Fig. 1, Ref. Num. r) and an extending face (Fig. 1, Ref. Num. 307) with a fourth thickness (Fig. 1, t-r). Cristiano 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Goossens with Cristiano in order to form the thickness of the extending face at least as thick as the thickness of the air chamber. This modification will allow prevent the soundproofing device from being subjected to excessive force at high speeds (Cristiano; Page 8, Lines 19-21). Cristiano does not expressly disclose that the fourth thickness is at least as thick as the second thickness; however, it would have been obvious to a person of ordinary skill in the art to configure the fourth thickness at least as thick as the second thickness since Cristiano discloses the ratio of r/t as between 0.2 and 0.8 (Page 17, Lines 32-33), making the fourth thickness at least as thick as the second thickness when the ratio of r/t is less than or equal to 0.5. 
Regarding claim 11, Goossens teaches multiple sound absorbing materials (Fig.5, Ref. Num. 40, 41, 42, 43) respectively and separately adhered on the portion of the inner surface corresponding to the tread.
Regarding claim 12, Goossens that there are four noise reduction devices attached to the inner surface of the tire that are equally spaced out (Fig. 5, Ref. Num. 40, 41, 42, 43) and each extend along 10% to 25% of the inner circumference of the tire (Para. [0041]). When those noise reduction devices are 10% of the circumference of the tire, the spaces between them occupy 60% or 216° of the tire which makes each spaced angle between adjacent sound absorbing materials 54° (216°/4). When those noise reduction devises are 25% of the circumference of the tire, the spaces between them occupy 0% or 0° of the tire which makes each spaced angle between adjacent sound absorbing materials 0°. Goossens does not expressly disclose a value of 10° to 30°; however, it would have been obvious to a person of ordinary skill in the art to configure the spaced angle between any two adjacent sound absorbing materials within .
Response to Arguments
Applicant’s amendments have overcome the 112(b) rejection of claim 9 previously set forth in the Non-Final Office Action mailed 08/03/2021. 
Applicant's arguments filed 11/01/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Goossens does not teach an air chamber having a first length and a channel of a second length, at least as long as the first length. Claim 1 does not provide clarity over which direction the first length and the second length should extend. Therefore, the claim is being interpreted in a way in which the width of the air chamber (Para. [0031]) and the diameter of the perforations (channels) (Para. [0038]) read on those limitations. Also, the arguments claim that Goossens does not teach a second length that is ‘at least as long as the first length’ (Applicant’s Argument, Page 10), but claim 1 only requires that the second length is ‘at least as 40% as long as the first length’ which is taught by Goossens with the ratio of the air chamber width to the perforation diameter.
Applicant’s arguments with respect to claims 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749